Gilbert, Justice.
Tlie plaintiff sought to enjoin the sale of land under a power of sale contained in a security deed. The case was referred to an auditor with authority to hear the evidence and to report his finding on all the facts and the law. After a hearing as provided in the order, the auditor found all disputed facts against the petitioner. The petitioner thereupon filed what she terms exceptions “to the entire rulings and findings of the honorable auditor, . . and avers and says that they are all illegal and contrary to the law and without any law and evidence for the sustaining of the same, and contrary to every principle of justice and equity.” The exceptions were afterwards amended, and the defendant filed “his objections and demurrer to the exceptions filed by the plaintiff.” The court rendered a judgment disallowing the amendments, and sustained the “objection and demurrer to the exceptions filed by said plaintiff,” and further ordered that the same be disapproved, and thereafter rendered final judgment for the defendant. The plaintiff excepted to the disallowance of the original exceptions and the two amendments. Held:
1. Under McDuffie v. Merchants & Citizens Bank of McRae, 177 Ga. 695 (170 S. E. 805), and the authorities therein cited, the court did not err in disallowing and disapproving the exceptions to the auditor’s report.
2. After the disallowance and disapproval of the exceptions to the auditor’s report, the court did not err at the trial term in rendering final judgment in favor of the defendant.

Judgment affirmed.


All the Justices concur.

W. B. Kent; for plaintiff. Burch & Daley, for defendant.